Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 28, 2019

                                      No. 04-18-00879-CR

                                      Richard CASAREZ,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR2561
                        Honorable Lorina I. Rummel, Judge Presiding


                                         ORDER
        The trial court originally appointed Dean A. Diachin of the Bexar County Public
Defender’s Office to represent appellant on appeal. Thereafter, apparently due to an excess
amount of work pending in the Bexar County Public Defender’s Office, the trial court appointed
Edward F. Shaughnessy III to represented appellant on appeal. In light of the trial court’s order,
Mr. Diachin has filed in this court a motion to withdraw as counsel for appellant. Based on the
trial court’s order appointing Mr. Shaughnessy as counsel, we GRANT the motion to withdraw
and ORDER the clerk’s office of this court to update our court records to show Mr.
Shaughnessy as appointed appellate counsel for appellant.

     We further order the clerk’s office to serve a copy of this order on Mr. Diachin, Mr.
Shaughnessy, counsel for the State, and court reporter Angeliz Rivera.




                                                     _________________________________
                                                     Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of January, 2019.




                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court